DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-26 and 28-41 renumbered as claims 1-20 are allowed.
The following is an examiner statement of reasons for allowance. 

Regarding Claim 21, in light of the applicants remarks, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim limitations of, “A method for routing a packet from a first layer 2 domain to a destination in a second layer 2 domain using direct overlay, comprising: receiving, from a source and by a network device, a first encapsulated packet addressed to the network device, wherein the first encapsulated packet comprises a virtual address resolution protocol (VARP) virtual tunnel end point (VTEP) Internet Protocol (IP) address and an inner packet, said inner packet comprising a VARP VTEP media access control (MAC) address associated with the first layer 2 domain  wherein an existence of the VARP VTEP MAC address in the inner packet alerts the network device that the inner packet requires routing to the second layer 2 domain, wherein the network device maintains, on a per-layer 2 domain basis, a plurality of VARP VTEP IP addresses, wherein the VARP VTEP IP address is one of the plurality of VARP VTEP IP addresses, and wherein the VARP VTEP IP address is associated with the VARP VTEP MAC address; decapsulating, by the network device, the first encapsulated packet to obtain the VARP VTEP MAC address of the inner packet; processing, by the network device and based at least in part on the VARP VTEP MAC address, the inner packet to obtain a rewritten inner packet comprising a destination 8Appl. No. 15/155,940Amdt. dated July 11, 2022Atty Docket No.: 200-027701USReply to Office Action of February 11, 2022 address in the second layer 2 domain, wherein the VARP VTEP MAC address is replaced with the destination address in the second layer 2 domain, and wherein a source address in the rewritten inner packet is the VARP VTEP MAC address; generating, by the network device, a second encapsulated packet comprising the rewritten inner packet; and routing, by the network device, the second encapsulated packet towards the destination address, in the second layer 2 domain”.

Regarding Claim 28, in light of the applicants remarks, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim limitations of, “A method for routing a packet from a first layer 2 domain to a destination in a second layer 2 domain using indirect overlay, comprising: receiving, from a source and by a first network device, a first encapsulated packet addressed to the first network device, wherein the first encapsulated packet comprises a first virtual network identifier (VNI), a first virtual address resolution protocol (VARP) virtual tunnel end point (VTEP) Internet Protocol (IP) address, and a first inner packet, said first inner packet comprising a first VARP VTEP media access control (MAC) address associated with the first layer 2 domain, wherein an existence of the first VARP VTEP MAC address in the first inner packet alerts the first network device that the first inner packet requires routing to the second layer 2 domain, wherein the first network device maintains, on a per-layer 2 domain basis, a plurality of VARP IP addresses, wherein the first VARP VTEP IP address is one of the plurality of VARP VTEP IP addresses, and wherein the first VARP VTEP IP address is associated with the first VARP VTEP MAC address; decapsulating, by the first network device, the first encapsulated packet to obtain the first VARP VTEP MAC address of the inner packet; processing, on the first network device and based at least in part on the VARP VTEP MAC address, the first inner packet to obtain a first rewritten inner packet comprising a second network device MAC address associated with a second network device, wherein the VARP VTEP MAC address is replaced with the second network device MAC 10Appl. No. 15/155,940Amdt. dated July 11, 2022Atty Docket No.: 200-027701USReply to Office Action of February 11, 2022address in the first rewritten inner packet and wherein a source address in the first rewritten inner packet is a first VARP VTEP MAC address; generating, by the first network device, a second encapsulated packet comprising the first rewritten inner packet and a second VNI; routing, by the first network device, the second encapsulated packet to the second network device through an IP fabric; receiving, by the second network device, the second encapsulated packet; decapsulating, by the second network device, the second encapsulated packet to obtain the first rewritten inner packet; processing, on the second network device, the first rewritten inner packet to obtain a second rewritten inner packet comprising a destination address in the second layer 2 domain, wherein the second network device MAC address is replaced with the destination address in the second rewritten inner packet; generating, by the second network device, a third encapsulated packet comprising a third VNI and the second rewritten inner packet; and routing, by the second network device, the third encapsulated packet towards the destination, in the second layer 2 domain through the IP fabric”.

Regarding Claim 36, in light of the applicants remarks, the prior art references taken individually or in combination fails to particularly disclose or render obvious the claim limitations of, “A method for routing a packet from a first layer 2 domain to a destination in a second layer 2 domain using naked overlay, comprising: receiving, from a source and by a first network device, a first encapsulated packet addressed to the first network device, wherein the first encapsulated packet comprises a first virtual network identifier (VNI), a virtual address resolution protocol (VARP) virtual tunnel end point (VTEP) Internet Protocol (IP) address, and an inner packet comprising a first VARP VTEP MAC address associated with the first layer 2 domain, wherein an existence of the first VARP VTEP MAC address in the inner packet alerts the first network device that the inner packet requires routing to the second layer 2 domain, wherein the network device maintains, on a per-layer 2 domain basis, a plurality of VARP VTEP IP addresses, wherein the VARP VTEP IP address is one of the plurality of VARP VTEP IP addresses, wherein the first VARP VTEP IP address is associated with the VARP VTEP MAC address; decapsulating, by the first network device, the first encapsulated packet to obtain the first VARP MAC address of the inner packet; processing, by the first network device, the inner packet to obtain an unencapsulated packet, wherein the VARP VTEP MAC address in the unencapsulated packet is replaced with a spine tier MAC address and wherein a source address in the unencapsulated packet is a first VARP VTEP  MAC address; routing the unencapsulated packet to a second network device via the spine tier; receiving, from the spine tier and by the second network device, the unencapsulated packet; processing, by the second network device, the unencapsulated packet to obtain a rewritten inner packet comprising a destination address in the second layer 2 domain and a second VARP VTEP MAC address; generating, by the second network device, a second encapsulated packet comprising the rewritten inner packet and a second VNI; and routing the second encapsulated packet towards the destination, in the second layer 2 domain”.

3.	The dependent claims 22-26, 29-35, and 37-41 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461